            Case 5:20-cv-04023-JWB Document 53 Filed 01/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JOSEPH LEE JONES,

                      Plaintiff,

v.                                                     Case No. 20-CV-4023-JWB

ANDREW SAUL,
Commissioner of Social Security,

                      Defendant.

               ORDER GRANTING DEFENDANT’S MOTION TO
         REVERSE AND REMAND AND FOR ENTRY OF FINAL JUDGMENT

        This matter is before the Court on the Defendant’s Motion to Reverse and Remand and

For Entry of Final Judgment (Doc.52). Defendant appears by and through Stephen R. McAllister,

United States Attorney for the District of Kansas, and Kathryn E. Sheedy, Assistant United States

Attorney.

       THE COURT, having examined the file and pleadings in this case, for good cause shown,

THEREFORE ORDERS that the Defendant, Andrew Saul, Commissioner of Social Security’s

Motion to Reverse and Remand and For Entry of Final Judgment is granted.
           Case 5:20-cv-04023-JWB Document 53 Filed 01/04/21 Page 2 of 2




       IT IS HEREBY ORDERED that the Commissioner’s decision is REVERSED under

sentence four of 42 U.S.C. § 405(g)1 and REMANDED to the Commissioner for further

administrative proceedings.

       IT IS SO ORDERED.



Dated: January 4, 2021

                                                    _s/ John W. Broomes_________________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




       1
         The Clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.

                                                2
